Citation Nr: 0809370	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-03 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the RO 
that granted service connection for PTSD and evaluated the 
disability as 50 percent disabling effective June 23, 2003.  
The veteran filed a timely appeal of this decision to the 
Board.

Because the veteran's increased rating claim involves the 
propriety of the initial evaluation assigned, the Board has 
characterized the claim as indicated on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In this regard the Board notes that because the assigned 
evaluation does not represent the maximum rating available 
for this disability, the veteran's claim challenging the 
initial evaluation remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The veteran's PTSD is manifested by nightmares, intrusive 
thoughts, significant avoidance behavior, intense startle 
response, social isolation, panic attacks and anxiety, marked 
sleep disturbance, periods of irritability and 
hypervigilance, poor concentration and memory impairment; 
these symptoms are indicative of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for the assignment of an initial 70 percent 
rating, but no more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.126, 4.130 including Diagnostic Code 
9411 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in August 2003, October 2005, and March 
2006, the RO provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with 
respect to his claim, including notice regarding the 
disability rating and effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally invited to send information or evidence to VA that 
may support his claim, was advised of the basic law and 
regulations governing his claim, the basis for the decisions 
regarding his claim, and the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's increase rating claim, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claim for initial higher disability rating for 
PTSD; and under the circumstances, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical and treatment records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Initial rating claim

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this case, the service-connected PTSD is currently rated 
as 50 percent disabling under Diagnostic Code 9411.  

Under this code, a 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the veteran's service-connected PTSD warrants an initial 
evaluation of 70 percent, but no more.  

The medical evidence in this case consists primarily of VA 
treatment records and two VA examinations dated in October 
2004 and January 2007.  

The October 2004 VA examiner noted the veteran's personal and 
military history for the record.  The veteran was noted to be 
married for the second time.  His first marriage lasted 24 
years.  He as two daughters.  The veteran was also noted to 
be employed full-time for 25 years at Bally's Casino in 
Atlantic City.  The veteran's symptoms were indicated to be 
disturbed sleep with nightmares, intense startle reactions, 
intense hypervigilance, emotional and social isolation, rage 
and irritability, avoidance of anything war-related, anxiety, 
periods of deep depression, and some suicidal ideation in 
connection with his prior divorce.  He reported inability to 
tolerate crowds and attacks of anxiety in public situations.  
The veteran was diagnosed with PTSD, chronic, and assigned a 
GAF score of 50.

The veteran was again examined by VA in January 2007.  The 
veteran's military and medical history was reported on the 
record.  The veteran reported nervousness and panic attacks 
lasting from 10 to 15 minutes twice a week.  The veteran also 
reported poor sleep and nightmares, and daily intrusive 
memories.  The veteran was noted to have moved since his last 
VA examination and indicated that he has only been able to 
work approximately two days per week since moving.  He 
indicated problems concentrating and finishing tasks.  The 
veteran was also indicated to be hypervigilant, with an 
exaggerated startle response.  He also avoids social 
situations and was indicated to have depressive symptoms, but 
no homicidal or suicidal thoughts.  The veteran was noted to 
have been married twice and living with his second wife for 
seven years.  He has two grown daughters.  Prior to moving, 
the veteran worked for a casino for 25 years.  Upon 
examination, the veteran was indicated to be a reliable 
historian.  He was oriented to person, place, time and 
purpose.  His appearance and hygiene were appropriate, as was 
his behavior.  The veteran's affect and mood were depressed.  
The veteran communicated normally and his speech was normal, 
although his concentration was poor and his was indicated to 
have difficulty understanding complex commands.  There was no 
history of delusions or hallucinations, no obsessive rituals, 
and his thought processes were normal.  The veteran's 
judgment was intact and his memory was impaired to mild 
events.  The veteran was diagnosed with PTSD, chronic, and 
assigned a GAF score of 40.  The veteran was noted to have 
severe anxiety, panic attacks, depressed mood, impaired 
sleep, all of which contributed to the veteran's ability to 
concentrate and finish tasks.  The examiner noted that the 
veteran was extremely limited in his ability perform 
occupationally in any type of work setting.  He was, however, 
noted to continue to function in a family role and was able 
to perform his own activities of daily living.  

VA treatment records record ongoing treatment for PTSD and 
essentially duplicate the findings set forth in the VA 
examinations.  

With respect to the GAF scores noted in the VA examinations, 
a GAF score of 41 to 50, indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents a 
basis for the assignment of a 70 percent rating for PTSD.

The Board finds that this symptomatology more nearly reflects 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and inability to establish and maintain 
effective relationships.  The evidence of record indicates 
that the veteran has disturbed sleep with nightmares, 
emotional isolation, rage and irritability, avoidance of 
anything war-related, anxiety, panic attacks, and depression.  
He was also indicated to have problems concentrating and 
finishing tasks, be hypervigilant with an exaggerated startle 
response, avoids social situations; however, no homicidal or 
suicidal thoughts were indicated.  Although the October 2005 
examiner noted that the veteran had maintained a job with 
Bally's Casino for 25 years, the January 2007 examiner 
indicated that the veteran was extremely limited in his 
ability to perform occupationally and was able to work only 2 
days a week.
 
The Board points out that the GAF scores assigned by each of 
the VA examiners during this time period, also provide a 
basis for assignment of a 70 percent disability rating for 
the veteran's PTSD.  GAF scores of 50 and 40 were listed in 
the October 2004 and January 2007 VA PTSD examination 
reports, respectively.  As noted above  A GAF of 41-50 is 
indicative of serious symptoms  or any serious impairment in 
social, occupational, or school functioning.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995). However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a). Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 70 percent rating during this time period. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving all doubt in 
favor of the veteran, the Board finds that the veteran's PTSD 
disability residuals more nearly approximate the level of 
occupational and social impairment contemplated for a 70 
percent rating under the applicable rating criteria.

While the assignment of 70 percent rating is warranted, the 
Board also emphasizes that at no point, have the symptoms 
associated with the veteran's PTSD met the criteria for the 
maximum, 100 percent, rating.  As noted above, a 100 percent 
rating requires total occupational and social impairment due 
to certain symptoms; however, the Board finds that those 
delineated symptoms are not characteristics of the veteran's 
disability during the entire appeal period. Evidence of 
record does not indicate that the veteran has exhibited 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own 
name.

For all the foregoing reasons, the Board concludes that a 70 
percent, but no higher, rating for PTSD is warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric condition 
reflects an exceptional or unusual a disability picture as to 
warrant the assignment of a higher evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is 
no indication that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

An initial evaluation of 70 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


